OPINION OF THE COURT
SHAPIRO, Judge.
Appellant and one LORI WILLIAMS were arrested and charged *151with reckless driving and drag racing. The matters were scheduled for trial before the Court. The WILLIAMS case was called by the Judge, the witnesses sworn and testimony commenced. During the proceedings, Appellant began giving testimony either in defense of the charges against him or in support of Ms. Williams. It is apparent from the record however, that the matter being tried was not the case of Appellant but that of Ms. Williams. The trial Judge found both Williams and Appellant guilty of the charges and imposed sentence. This appeal is from that decision.
While proceedings in the County Court are somewhat informal, certain formalities must be followed. This was not done in Appellant’s case. Because of this, we are compelled to reverse the decision of the lower Court and remand this matter for trial on the merits.
Reversed and remanded with instructions.
SALMON, GREENBAUM, JJ., concur.